Citation Nr: 0927360	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to additional compensation for a dependent 
mother.

2.  Entitlement to service connection for a skin disability 
to include as due to herbicide exposure.

(The issue of entitlement to a waiver of overpayment of VA 
compensation in the amount of $54.613.21 is addressed in a 
separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which determined 
that the Veteran's mother was not considered a dependent for 
VA purposes.

The Veteran's appeal was previously before the Board in April 
2006, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The monthly income of the Veteran's mother exceeds $400.

2.  The Veteran's mother has sufficient income to provide for 
her own reasonable maintenance.



CONCLUSION OF LAW

The criteria for additional compensation for the Veteran's 
mother have not been met.  38 U.S.C.A. §§ 102, 5107 (West 
2002); 38 C.F.R. §§ 3.250 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran was provided a February 2007 VCAA notification 
letter subsequent to the initial adjudication of the claim.  
The letter notified the Veteran of the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has not been provided with VCAA compliant notice 
of the information and evidence necessary to substantiate his 
claim.  Prejudicial error occurs in the context of VCAA 
notice only when such error affects "the essential fairness 
of an adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
  A notice error is not prejudicial if it is shown (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

In this case, the Veteran has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, the record 
establishes that the Veteran has demonstrated actual 
knowledge of the information and evidence needed to 
substantiate his claim for entitlement to additional 
compensation for a dependent mother. 

Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  Vazquez-Flores, Vet. App. 37 
(2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  

In letters received by VA, the Veteran has repeatedly stated 
that his mother's income is not sufficient to provide for her 
own care.  He has also reported that he purchased a home for 
her using his VA disability compensation, and when his 
compensation was reduced due to his incarceration, his mother 
entered bankruptcy and was evicted from her house.  These 
statements regarding his mother's income and her ability to 
support herself establish that the Veteran has actual 
knowledge of the information and evidence necessary to 
substantiate his claim.  Therefore, he is not prejudiced by 
the lack of VCAA notice on these elements of his claim. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

There is no reported evidence that has not been obtained.  
The Board notes that its April 2006 remand ordered that the 
Veteran should be asked to submit updated financial 
information of his mother.  The February 2007 VCAA letter 
requested that the Veteran submit an enclosed VA Form 21-509, 
Statement of Dependency of Parents, but no response to this 
request was received.  The only additional evidence received 
from the Veteran regarding his mother's finances was included 
in a February 2007 statement when the Veteran noted that his 
mother had lost her home and had moved in with his sister.  

The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above that VA has done its utmost to 
develop the evidence with respect to the Veteran's claim, 
specifically regarding his mother's current financial 
situation.  As the Veteran did not respond to VA's request 
for information, any failure to develop this claim rests with 
the Veteran himself. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

The Board must examine the regulations governing both 
dependency and status as a parent in this case.  38 C.F.R. § 
3.250 (2008) governs whether a parent can be classified as a 
dependent parent.  These regulations provide that conclusive 
dependency of a parent (other than one who is residing in a 
foreign country) will be held to exist where the monthly 
income does not exceed:

(1) $400 for a mother or father not 
living together;

(2) $660 for a mother and father, or 
remarried parent and spouse, living 
together:

(3) $185 for each additional "member of 
the family" as defined in paragraph 
(b)(2).
38 C.F.R. § 3.250(a)(1)

Where the income exceeds the monthly amounts stated in 
paragraph (a)(1) of 38 C.F.R. § 3.250, dependency will be 
determined on the facts in the individual case under the 
principles outlined in paragraph (b) of that section.  In 
such cases, dependency will not be held to exist if it is 
reasonable that some part of the corpus of the claimant's 
estate be consumed for his or her maintenance.  38 C.F.R. § 
3.250(a)(2).

Dependency will be held to exist if the father or mother of 
the Veteran does not have an income sufficient to provide 
reasonable maintenance for such father or mother and members 
of his or her family under legal age and for dependent adult 
members of the family if the dependency of such adult member 
results from mental or physical incapacity.  38 C.F.R. § 
3.250(b).

The term "reasonable maintenance" includes not only housing, 
food, clothing, and medical care sufficient to sustain life, 
but such items beyond the bare necessities as well as other 
requirements reasonably necessary to provide those 
conveniences and comforts of living suitable to and 
consistent with the parents' reasonable mode of life.  38 
C.F.R. § 3.250(b)(2).

Analysis

In a February 2003 VA Form 21-509, Statement of Dependency of 
Parent, the Veteran's mother reported that she received a 
yearly income of $12,732 and incurred yearly expenses of 
$16,323.40.  Her expenses included $6,996.36 for her mortgage 
on a yearly basis ($583.03 per month) and $2,075.04 ($173 per 
month) for mortgage insurance, home repairs and taxes).  Her 
income consisted of $6,216 per year in Social Security 
benefits and $6,156 per year in "Black Lung" benefits.  She 
indicated that she received $9,756 a year in income ($813 a 
month) from the Veteran's VA disability benefits.  

In November 2002, the Veteran's VA benefits were adjusted due 
to his incarceration and he began to receive reduced 
compensation for his disabilities.  In statements to VA he 
noted that he had been previously responsible for paying his 
mother's mortgage.  Upon the reduction of his VA benefits, 
his mother was evicted from her home as she could not afford 
the mortgage payments without the Veteran's financial 
support.  The record also contains evidence that she declared 
bankruptcy.  In a February 2007 statement the Veteran 
indicated that his mother was currently living with his 
sister.  

Although the Veteran did not respond to VA's February 2007 
request for updated financial information regarding his 
mother, there is no evidence that her income has decreased, 
aside from the loss of her additional income from the 
Veteran's disability benefits.  In addition, as she now 
resides with the Veteran's sister, her expenses do not 
include the monthly mortgage payment and housing expenses.  
Therefore, the Veteran's mother has a yearly income of 
$12,732 and yearly expenses of $9,756.  Her monthly income 
totals $1031 (assuming no increase in benefits since 2003) 
and her monthly expenses total $777.26. 

The Veteran's mother clearly has monthly income that exceeds 
$400.  Therefore, the Board must determine dependency based 
on the facts of the case under the principles outlined in 38 
C.F.R. § 3.250(b).  

Dependency will be held to exist if the Veteran's mother does 
not have an income sufficient to provide for her reasonable 
maintenance including housing, food, clothing, medical care, 
as well as items beyond the bare necessities.  "Reasonable 
maintenance" also includes other requirements reasonably 
necessary to provide those conveniences and comforts of 
living suitable to and consistent with the veteran's mother's 
reasonable mode of life.  38 C.F.R. § 3.250(b)(2).

The evidence establishes that the Veteran's mother's yearly 
income exceeds her expenses by $2,976.  Although the Veteran 
contends that he is primarily responsible for her support, he 
has also stated that she is currently living with his sister 
and has not provided any evidence that her income is 
insufficient to meet her needs.  The record therefore does 
not contain any current evidence that the Veteran's mother's 
income is insufficient to provide for her own reasonable 
maintenance.

The Veteran has not produced evidence to show that his mother 
is dependent on him for reasonable maintenance.  Based on the 
foregoing, the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to additional compensation for a dependent mother 
is denied.


REMAND

In October 2004 the Veteran filed a notice of disagreement 
with a September 2004 rating decision denying entitlement to 
service connection for a skin disability to include as due to 
herbicide exposure.  As the Veteran has not been provided a 
statement of the case in response to the notice of 
disagreement, a remand is required for the issuance of a 
statement of the case on this issue.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

The RO or the AMC should issue a 
statement of the case on the issue of 
entitlement to service connection for a 
skin disability to include as due to 
herbicide exposure.  This issue should 
not be certified to the Board unless the 
Veteran submits a sufficient substantive 
appeal.

The Veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


